Case 8:19-cv-00475-WFJ-SPF Document 41 Filed 05/24/19 Page 1 of 21 PageID 364



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


ALVA JOHNSON,
Individually and On Behalf of All Others
Similarly Situated,

       Plaintiff,                                     Case No. 8:19-cv-00475-WFJ-SPF

v.

DONALD J. TRUMP,
In his Individual Capacity and
DONALD J. TRUMP FOR
PRESIDENT, INC.

      Defendants.
_____________________________________/


                DECLARATION OF CHARLES J. HARDER IN SUPPORT
                OF MOTION TO COMPEL DEPOSITION OF PLAINTIFF

       1.      I am an attorney at law duly admitted pro hac vice to practice before this court

and am a partner with the law firm of Harder LLP, attorneys for defendants Donald J. Trump

(“Mr. Trump”) and Donald J. Trump for President, Inc. (the “Campaign”) (collectively,

“Defendants”) herein. I have personal and firsthand knowledge of the matters set forth in this

declaration and, if called and sworn as a witness, I could and would testify competently thereto

under oath.

       2.      During the Rule 26(f) conference on April 30, 2019, I attempted to pre-arrange

the date and location of Plaintiff’s deposition, initially asking that it be conducted on June 18, 19

or 20, 2019 in a city and state of Plaintiff’s choosing. Her counsel requested an alternative date

and therefore I responded that we would be able to accommodate Plaintiff’s deposition on any

day between June 14 and June 28, 2019.

                                                 1
Case 8:19-cv-00475-WFJ-SPF Document 41 Filed 05/24/19 Page 2 of 21 PageID 365



       3.      In an email message dated May 6, 2019, Plaintiff’s attorneys then took the

position that she is unavailable anytime in June 2019 “due to her professional commitments.” A

true and correct copy of that email message is attached hereto as Exhibit A.

       4.      I responded that same day by asking what specific professional commitments

Plaintiff has in June that prevent her from appearing for a deposition in her own case. Counsel

for Plaintiff replied that she is reportedly an events coordinator for a wine festival taking place

June 27–30, 2019. A true and correct copy of our email exchange is attached hereto as Exhibit

B.

       5.       Ultimately, we were able to come to an understanding later in the week that

Plaintiff would make herself available for deposition in Washington, D.C. on July 8, 2019, yet

her counsel stated that she was reserving the “right” to serve objections and/or a motion for

protective order to prevent her deposition from occurring on that day. Attached hereto as Exhibit

C is a true and correct copy of the Second Amended Notice of Deposition of Plaintiff Alva

Johnson.

       6.      In light of Plaintiff’s continuing equivocations, I requested that she enter into a

written stipulation assuring that she will appear for deposition on the date and at the location

noticed, and waive all objections to the date and location so as to avoid the necessity of this

motion. Plaintiff’s attorneys refused and continue to refuse to do so, as reflected in our email

exchange of May 10, 2019, a true and correct copy of which is attached hereto as Exhibit D.

       I declare under penalty of perjury that the foregoing is true and correct.

       Executed this 24th day of May, 2019, at Los Angeles, California.



                                                     /s/ Charles J. Harder
                                                     CHARLES J. HARDER

                                                 2
Case 8:19-cv-00475-WFJ-SPF Document 41 Filed 05/24/19 Page 3 of 21 PageID 366




                     EXHIBIT A
        Case 8:19-cv-00475-WFJ-SPF Document 41 Filed 05/24/19 Page 4 of 21 PageID 367




From:                             Janet Varnell <jvarnell@varnellandwarwick.com>
Sent:                             Monday, May 6, 2019 11:38 AM
To:                               Charles Harder
Cc:                               hzavareei@tzlegal.com; kaizpuru@tzlegal.com; Rebecca Azhdam;
                                  PBLAND@publicjustice.net; Jennifer Bennett; Karla Gilbride; Ryan Stonerock; Henry Self;
                                  Dawn Siler-Nixon; Tracey Jaensch
Subject:                          RE: Johnson - Trump; Written Discovery and Depositions


Dear Charles,

Requesting adherence to the Court’s orders is not gamesmanship. You were required to file your Certificate of
Interested Persons and Corporate Disclosure Statement before you could serve discovery. You have also
failed to “file and serve a certification as to whether the instant action should be designated as a similar or
successive case pursuant to Local Rule 1.04(a) or (b).” My previous email politely requested that you withdraw or
retract your discovery requests and comply with the Court’s orders before serving discovery to prevent unnecessary
motion practice. This Court takes these requirements quite seriously—they are not mere formalities that may be
disregarded or ignored.

Please accept this email as my second request that you follow the Court’s order and local rules. Alternatively, this
email will serve as our formal request pursuant to Local Rule 3.01(g) for a meaningful discussion on your position
regarding Plaintiff’s Motion for a Protective Order or for an Order to Show Cause. We will call your office shortly
so that we can try to resolve this matter through discussion.

With respect to the depositions, your notice not only violates the Court’s Order because you are not permitted to
issue discovery yet, it also violates the letter and spirit of the Middle District Discovery Handbook. In addition, your
representation about what happened during our telephone conference is false. No agreements were made to wait
until you file a vaguely described “motion to strike.” While it was discussed that such a motion might have some
impact on the scope of discovery in the case, neither Mr. Zavareei nor anyone else agreed that we would wait until
that motion was resolved to take Mr. Trump’s deposition. Nor could we make such an agreement without even
seeing your motion. Your unilateral imposition of dates based on a phantom agreement is unprofessional,
discourteous, and improper. In any event, a deposition before July is not possible for Ms. Johnson due to her
professional commitments. We also will not unilaterally agree to a deposition of Ms. Johnson without an agreement
for a date for the deposition of Mr. Trump. Please provide several dates in July or August that work for your team
for both depositions. We are happy to conduct both depositions at Tycko & Zavareei LLP’s offices in
Washington, D.C.

If you do not intend to provide us with such dates, please advise immediately so that we may take appropriate
measures.

Finally, you said you would provide suggested revisions to the draft CMO last week. Please send those to us as soon
as possible so that we can reasonably comply with the Court mandated deadline.

Warm regards,

JaneT r. VarneLL


                                                            1
      Case 8:19-cv-00475-WFJ-SPF Document 41 Filed 05/24/19 Page 5 of 21 PageID 368




 Po Box 1870
 Lady Lake, fL 32158
 (352)753-8600
 WWW.VarneLLandWarWick.com
 foLLoW me on TWiTTer @4TheLiTTLeGuy

From: Charles Harder <charder@harderllp.com>
Sent: Friday, May 03, 2019 9:09 PM
To: Janet Varnell <jvarnell@varnellandwarwick.com>
Cc: hzavareei@tzlegal.com; kaizpuru@tzlegal.com; Rebecca Azhdam <razhdam@tzlegal.com>;
PBLAND@publicjustice.net; Jennifer Bennett <JBennett@publicjustice.net>; Karla Gilbride
<KGilbride@publicjustice.net>; Ryan Stonerock <RStonerock@harderllp.com>; Henry Self <hself@harderllp.com>; Dawn
Siler-Nixon <DSiler-Nixon@fordharrison.com>; Tracey Jaensch <TJAENSCH@fordharrison.com>
Subject: Johnson - Trump; Written Discovery and Depositions

Dear Ms. Varnell,

This responds to your email below, sent earlier today. Your statements regarding the need to re-serve
discovery are wrong and appear to be an obvious effort at gamesmanship. We hope this will not
become the hallmark of Plaintiff’s case for the remainder of the litigation.

The order entered on February 26, 2019 [Dkt. No. 3] upon which you rely, and which initially
designated this action as a Track Two case, was subsequently replaced by the Court’s Amended
Related Case Order and Track Three Notice dated February 27, 2019 [Dkt. No. 5]. That superseding
order eliminated any required filing of a Certificate of Interested Persons and Corporate Disclosure
Statement as a condition precedent to engaging in discovery. Instead, it provides that “a party may
not seek discovery from any source before the meeting” of counsel pursuant to Federal Rule of Civil
Procedure 26(f). As you know, the parties completed that conference on April 30, 2019 — two days
before my client served its first round of written discovery. Accordingly, if plaintiff refuses to timely
respond to such discovery, we will move to compel and seek sanctions.

The Notice of Deposition of Plaintiff Alva Johnson is intended to serve as a placeholder while we
finalize the date and place. As you know, during the Rule 26(f) conference, I made it very clear that
we were seeking your client’s deposition soon. You did not object. I initially proposed three
dates: June 18, 19 or 20. You asked for an alternative, and the deposition notice identifies June 14 as
an alternative. Please let me know if that date will work. Alternatively still, we are available any day
between June 14 and June 28. Please let us know your preference. We do not agree to put off Ms.
Johnson’s deposition until July, first because it is unnecessary, and second because of vacation
schedules in July.

We also discussed location of Ms. Johnson’s deposition. I agreed to be flexible with location: offering
Alabama and Washington DC as alternative locations to Tampa. Please let us know your preferred
location.

We also discussed at the Rule 26(f) conference that Defendants object to the scope of discovery,
particularly regarding other accusers of Mr. Trump, and said that we would bring a motion for
                                                       2
       Case 8:19-cv-00475-WFJ-SPF Document 41 Filed 05/24/19 Page 6 of 21 PageID 369
protective order if we could not agree on that issue. Your colleague, Mr. Zavareei, proposed that we
postpone that discussion until after the Court rules on our anticipated Motion to Strike portions of the
Complaint. We agreed to do this. Thus, the deposition of Mr. Trump, if it proceeds at all, will be
postponed until after the anticipated Motion to Strike and possible Motion for Protective Order have
been determined—as we agreed at the Rule 26(f) conference on 4/30.

Please confirm that you withdraw your position demanding that we re-serve written discovery, and
also let us know your preferred date (between June 14 and 28, inclusive), and preferred location, for
Ms. Johnson’s deposition.

Sincerely,

Charles Harder


                        CHARLES J. HARDER
                        HARDER LLP
                        132 S. RODEO DRIVE, FOURTH FLOOR
                        BEVERLY HILLS CA 90212
                        TEL (424) 203-1600
                        CHARDER@HARDERLLP.COM
                        WWW.HARDERLLP.COM




Confidentiality Notice: The information contained in this email and any attachments to it is intended only for the use of
the intended recipient and may be confidential and/or privileged. If any recipient of this communication is not the
intended recipient, the unauthorized use, disclosure or copying of this email and any accompanying attachments or
other information contained herein is strictly prohibited, and may be unlawful. If you have received this communication
in error, please immediately notify the sender by return email, destroy this email and any and all copies thereof
(including any attachments) without reading them or saving them in any manner. Thank you.




From: Janet Varnell [mailto:jvarnell@varnellandwarwick.com]
Sent: Friday, May 03, 2019 2:09 PM
To: Charles Harder; Ryan Stonerock; Henry Self; Dawn Siler-Nixon; Tracey Jaensch
Cc: hzavareei@tzlegal.com; kaizpuru@tzlegal.com; Rebecca Azhdam; PBLAND@publicjustice.net; Jennifer Bennett; Karla
Gilbride
Subject: Johnson v. Trump

Counsel:

I write to you as a professional courtesy regarding your errant attempt to serve discovery yesterday in an effort to avoid
the unnecessary motion practice.

First, pursuant to the Court’s “Related Case Order, Interested Persons Order, Order Requiring Electronic Filing and
Notice of Track Designation” of February 26, 2019, all parties were ordered to file a Notice of Pendency of Other Actions
and a Certificate of Interested Persons and Corporate Disclosure Statement. The forms were required to be filed no later
than March 13, 2019. Plaintiff filed hers in a timely manner and none of the Defendants complied. Disregarding court
orders regarding CIPs and disclosure statements has resulted in default judgement being entered for plaintiffs in the
past.

                                                            3
       Case 8:19-cv-00475-WFJ-SPF Document 41 Filed 05/24/19 Page 7 of 21 PageID 370
According to that Order, “[n]o party may seek discovery from any source before filing and serving a CERTIFICATE OF
INTERESTED PERSONS AND CORPORATE DISCLOSURE STATEMENT.” Order p.2. Thus, the discovery that you propounded
should all be retracted until your filings are completed. Please give us immediate notice of your retraction or we will be
forced to file a Motion to Strike the erroneous service.

Second, your discovery requests do not comply with the applicable rules and operative orders for several other reasons.
In propounding and responding to discovery, the parties are directed to consult and comply with the Federal Rules of
Civil Procedure, the Local Rules of the United States District Court for the Middle District of Florida, and the Middle
District of Florida’s Discovery Handbook. During our Rule 26(f) conference, you suggested that you wished to take the
Plaintiff’s deposition and you indicated that you would send us alternative dates. Instead, you unilaterally noticed her
deposition. The Discovery Practice Handbook specifically states that the attorney should “pre-arrange a deposition with
opposing counsel before serving the notice.” Only where it is not possible may counsel unilaterally notice a deposition
and, in doing so, they must indicate “a willingness to be reasonable about any necessary rescheduling.”

Please retract the service of this discovery until you are fully compliant with the applicable Court Orders and the
mandates of the applicable rules and guidelines. If you fail to retract the discovery, Plaintiff may have file a Motion to
Strike the Discovery Requests or seek a Protective Order.

Finally, we spoke about our desire to depose Mr. Trump as soon as possible during our conference. We propose to take
his deposition any day during the week of July 15th at the location of his choosing in the United States. We could produce
Ms. Johnson the following week.

JaneT r. VarneLL



 Po Box 1870
 Lady Lake, fL 32158
 (352)753-8600
 WWW.VarneLLandWarWick.com
 foLLoW me on TWiTTer @4TheLiTTLeGuy




                                                              4
Case 8:19-cv-00475-WFJ-SPF Document 41 Filed 05/24/19 Page 8 of 21 PageID 371




                     EXHIBIT B
        Case 8:19-cv-00475-WFJ-SPF Document 41 Filed 05/24/19 Page 9 of 21 PageID 372




From:                                     Hassan Zavareei <hzavareei@tzlegal.com>
Sent:                                     Tuesday, May 7, 2019 11:44 AM
To:                                       Charles Harder
Cc:                                       Katherine Aizpuru; Rebecca Azhdam; PBLAND@publicjustice.net; Jennifer Bennett; Karla
                                          Gilbride; Dawn Siler-Nixon; Tracey Jaensch; Ryan Stonerock; Henry Self; Steven
                                          Frackman; Janet Varnell; Melat Kiros; Matthew Lanahan
Subject:                                  RE: Trump - Johnson; Meet and Confer re Mtn to Strike & Discovery Disputes



Dear Charles:

Thank you for your email. I have inserted my responses to your points below in bold. Also, thank
you for your edits to the draft Case Management Report. Once we complete our meet and confer,
we will send you a revised version with additional edits as necessary so it is fully up to date. In the
meantime, please let me know if you are free any time after 4pm Eastern tomorrow to have a
telephone conference to see whether we can resolve our remaining differences.

Regards,

Hassan
____________________________________________________________

             Hassan Zavareei ■ TYCKO & ZAVAREEI LLP ■ www.tzlegal.com
             1828 L Street, NW ■ Suite 1000 ■ Washington, DC 20036
             p 202.973.0910 (direct) ■ f 202.973.0950

This message is for the exclusive use of the addressee and contains confidential, privileged and non-disclosable information. If the recipient of this
message is not the addressee, or a person responsible for delivering the message to the addressee, the recipient is prohibited from reading or using
this message in any way. If you have received this message by mistake, please call us immediately and destroy the email message.


From: Charles Harder <charder@harderllp.com>
Sent: Monday, May 6, 2019 7:53 PM
To: Janet Varnell <jvarnell@varnellandwarwick.com>; Hassan Zavareei <hzavareei@tzlegal.com>
Cc: Katherine Aizpuru <kaizpuru@tzlegal.com>; Rebecca Azhdam <razhdam@tzlegal.com>; PBLAND@publicjustice.net;
Jennifer Bennett <JBennett@publicjustice.net>; Karla Gilbride <KGilbride@publicjustice.net>; Dawn Siler-Nixon <DSiler-
Nixon@fordharrison.com>; Tracey Jaensch <TJAENSCH@fordharrison.com>; Ryan Stonerock
<RStonerock@harderllp.com>; Henry Self <hself@harderllp.com>; Steven Frackman <sfrackman@harderllp.com>
Subject: Trump - Johnson; Meet and Confer re Mtn to Strike & Discovery Disputes

Dear Mr. Zavareei and Ms. Varnell:

I was not in the office when you called earlier today. I have a busy schedule this week, but will get you
some times when we can talk. In the meantime, I have several points:

     1. On 4/30, we discussed Defendants’ anticipated Motion to Strike portions of the Complaint. I
          told you that I would get you a copy of the Complaint with the portions highlighted that we
          plan to move to strike. Attached is that document. Please let me know by close of business
                                                                          1
     Case 8:19-cv-00475-WFJ-SPF Document 41 Filed 05/24/19 Page 10 of 21 PageID 373
      tomorrow if you will stipulate to striking the highlighted portions. If not, then we will file our
      motion. If you wish to discuss further, we can do so during our next call this week.

I don’t understand the basis for a motion to strike. Can you provide your lead authority for
such a motion?

   2. Regarding written discovery, your position appears to be that Dkt 3 remains in effect and
      requires that a Certificate of Interested Parties and Corporate Disclosure Statement must be
      filed by the Campaign before it can propound discovery. Our view is that Dkt 3 was replaced by
      Dkt 5, and thus Dkt 3 is not in effect. Pursuant to Dkt 5, discovery can be propounded
      following the parties’ Rule 26f conference, which occurred on 4/30. Our discovery was
      propounded two days after that conference, on 5/2. Moreover, FRCP 7.1 provides that my
      clients are required to the Certificate of Interested Parties and Corporate Disclosure Statement
      upon my clients’ “first appearance, pleading, petition, motion, response, or other request
      addressed to the court”. My clients’ deadline to respond to the Complaint is this Friday, May
      10, and we intend to file said Certificate and Statement at that time.

You are correct that it is our view that the requirements of Docket 3 remain in effect and
that your clients may not initiate discovery until you have filed Certificates of Interested
Parties and Corporate Disclosure Statements.

In an effort to cut through our disagreement on this issue, and without waiving our position, we are
agreeable, as a professional courtesy, to grant Plaintiff an 8-day extension on her deadline to respond
to the outstanding written discovery, which represents the time difference between the day we
propounded the discovery (5/2) and the day we will file the Certificate of Interested Parties and
Corporate Disclosure Statement (5/10), provided of course that Plaintiff withdraws her objection to
the discovery on the basis of Dkt 3.

Thank you for your proposed compromise. We do not wish to seek or receive an extension,
as we do not believe that is necessary. Instead, we propose that the parties agree that your
discovery will be deemed served on May 10, 2019, when you file your Certificates of
Interested Parties and Corporate Disclosure Statements.

   3. You state that Plaintiff is not available for deposition throughout the entire months of May and
      June due to her “professional commitments.” Please let me know what specific
      professional commitments Plaintiff has in May and June that prevent her from appearing
      for a deposition to answer questions about her allegations against my clients. Please send
      this list by close of business tomorrow (5/7). We assume you have already obtained the list,
      based on the statement in your email of today that she cannot appear for deposition until July.

We cannot do the deposition in the earlier part of June because my co-counsel, Ms. Varnell,
will be in Europe from June 13-25. I believe we discussed that on our first telephone call—
which was why we asked for other dates. With respect to the latter part of June, Ms.
Johnson is currently the Events Coordinator at the Telluride Wine Festival, which is taking
place from June 27-30. She cannot do her deposition between the 17th and the 26th because
she will be handling logistics for the festival in the week before it goes live. While we would
be happy to schedule her deposition soon afterwards in early July, we will not agree to any
date if it is your position that you will not provide us with a date for Mr. Trump’s
deposition. You have indicated that you intend to file motions to limit discovery—
                                                    2
     Case 8:19-cv-00475-WFJ-SPF Document 41 Filed 05/24/19 Page 11 of 21 PageID 374
apparently including the scope of Mr. Trump’s deposition—and it would be highly
prejudicial to our client to allow you to undertake unbridled one-sided discovery while you
refuse to reciprocate. Thus, I ask that you either provide us with dates for Mr. Trump’s
deposition, or agree that neither side will take party depositions until your anticipated
efforts to limit discovery (presumably including deposition topics) are ruled on.

Should we be unable to resolve the foregoing issues, please be advised that the next time we speak
(this week), we will meet and confer with you, pursuant to L.R. 3.01(g), regarding the following:

      a. A continuation of our meet and confer, which commenced during the Rule 26f conference
          on 4/30, regarding my clients’ Motion to Strike Portions of the Complaint, should a
          continued discussion be necessary.

      b. A Motion for Protective Order regarding the proper scope of discovery, which we also
          discussed with you during the Rule 26f conference on 4/30. Because you are now reneging
          on your prior suggestion to postpone this discussion until after the Court has ruled on our
          anticipated Motion to Strike Portions of the Complaint, we intend to file the Motion for
          Protective Order in the near future.

Although you are no longer falsely claiming we had an “agreement,” your new contention
that I am reneging on a “suggestion” is highly misleading as well. While I said I thought a
motion to strike could resolve differences regarding the scope of the discovery, this was an
off the cuff remark in response to hearing for the first time that you planned to move to
strike. And I never agreed, promised, or suggested that I would do anything in light of this
new information. I still believe it may be one vehicle for the Court to decide the proper
scope of discovery. However, we may also bring our own motion if you continue to insist
on one-sided discovery. Please consider this a request to meet and confer regarding the
taking of Mr. Trump’s deposition and your position that you should be permitted to take
Ms. Johnson’s deposition without agreeing to make your client (a defendant in this case)
available for deposition and while you are trying to limit the scope of discovery.

      c. A Motion to Compel Plaintiff to comply with her obligations to respond to the outstanding
          written discovery and appear for deposition. We have suggested 15 different days (June 14,
          17, 18, 19, 20, 21, 24, 25, 26, 27 and 28) for Plaintiff to appear for deposition, yet she is
          refusing to agree to appear on any of those dates, citing her unspecified “professional
          commitments.” Moreover, Plaintiff appears to be trying to tie her deposition date to a
          deposition date of the President, which is improper and unwarranted by the FRCP and
          Local Rules.

We have provided you the information regarding the problems with your proposed dates.
But we will not allow you to take Ms. Johnson’s deposition if you are seeking to limit the
scope of discovery until (1) that scope is determined by agreement or by the Court, and (2)
you agree to make Mr. Trump available for deposition.

Finally, we respectfully disagree with Ms. Varnell’s factual characterizations and opinion that our
statements are inaccurate. In our view, it is Ms. Varnell who is not being accurate. We can discuss
during our next call. There is one minor but glaring example: I stated during our Rule 26f conference


                                                   3
      Case 8:19-cv-00475-WFJ-SPF Document 41 Filed 05/24/19 Page 12 of 21 PageID 375
on 4/30 that I would get you our redlined CMS by Tues. 5/7 (tomorrow). Ms. Varnell states in her
email of earlier today states that I promised it by last Friday, which is not correct.

Your mischaracterizations of the conversation are noted above. You falsely claimed we had
an agreement. That mischaracterization is a big deal because you are trying to hold us to
an agreement we never made. With respect to the date you would provide the CMS (an
issue I don’t view as material and certainly not subject to our accusation that you are
making false claims), it was my recollection that you said you would provide it last week as
well. I do also remember some mention of Tuesday if you couldn’t make the Friday date.
Either way, this difference of recollection on what you acknowledge is a “minor” issue
does not justify your misstatements regarding an agreement that never happened.
Naturally, all of my clients’ rights are reserved and none are waived.

Of course. As are my client’s.

Sincerely,

Charles Harder



                        CHARLES J. HARDER
                        HARDER LLP
                        132 S. RODEO DRIVE, FOURTH FLOOR
                        BEVERLY HILLS CA 90212
                        TEL (424) 203-1600
                        CHARDER@HARDERLLP.COM
                        WWW.HARDERLLP.COM




Confidentiality Notice: The information contained in this email and any attachments to it is intended only for the use of
the intended recipient and may be confidential and/or privileged. If any recipient of this communication is not the
intended recipient, the unauthorized use, disclosure or copying of this email and any accompanying attachments or
other information contained herein is strictly prohibited, and may be unlawful. If you have received this communication
in error, please immediately notify the sender by return email, destroy this email and any and all copies thereof
(including any attachments) without reading them or saving them in any manner. Thank you.




                                                            4
Case 8:19-cv-00475-WFJ-SPF Document 41 Filed 05/24/19 Page 13 of 21 PageID 376




                     EXHIBIT C
Case 8:19-cv-00475-WFJ-SPF Document 41 Filed 05/24/19 Page 14 of 21 PageID 377



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


 ALVA JOHNSON,
 Individually and On Behalf of All Others
 Similarly Situated,

         Plaintiff,                                   Case No. 8:19-cv-00475-WFJ-SPF

 v.

 DONALD J. TRUMP,
 In his Individual Capacity and
 DONALD J. TRUMP FOR
 PRESIDENT, INC.

       Defendants.
 _____________________________________/


      SECOND AMENDED NOTICE OF DEPOSITION OF PLAINTIFF ALVA JOHNSON

         TO EACH PARTY AND TO EACH ATTORNEY OF RECORD IN THIS ACTION:

         You are hereby notified that, pursuant to Rule 30 of Federal Rules of Civil Procedure, the

 deposition upon oral examination of plaintiff Alva Johnson will be taken at Veritext Legal

 Solutions, 1250 I Street, NW, Suite 350, Washington, DC 20005, commencing at 10:00 a.m. on

 July 8, 2019, rather than on July 2, 2019 as previously noticed.

         The deposition shall take place before a duly certified shorthand reporter authorized to

 administer oaths, and will be recorded both stenographically and by audiovisual recording. Said

 deposition shall continue from day to day thereafter, excluding Sundays and holidays, until

 completed.

 Dated this 10th day of May, 2019.



                                     [Signature appears on next page]
                                                  1
Case 8:19-cv-00475-WFJ-SPF Document 41 Filed 05/24/19 Page 15 of 21 PageID 378



                                    /s/ Charles J. Harder
                                    Charles J. Harder
                                    Trial Counsel
                                    CHarder@HarderLLP.com
                                    Admitted Pro Hac Vice
                                    HARDER LLP
                                    132 S. Rodeo Drive, Fourth Floor
                                    Beverly Hills, California 90212
                                    Telephone: (424) 203-1600
                                    Facsimile: (424) 203-1601

                                    Dawn Siler-Nixon
                                    Florida Bar No. 993360
                                    DSiler-Nixon@FordHarrison.com
                                    Tracey K. Jaensch
                                    Florida Bar No. 907057
                                    TJaensch@FordHarrison.com
                                    FORDHARRISON LLP
                                    101 E. Kennedy Blvd., Suite 900
                                    Tampa, Florida 33602
                                    Telephone: (813) 261-7800
                                    Facsimile: (813) 261-7899

                                    Attorneys for Defendants
                                    Donald J. Trump and
                                    Donald J. Trump for President, Inc.




                                       2
Case 8:19-cv-00475-WFJ-SPF Document 41 Filed 05/24/19 Page 16 of 21 PageID 379



                                     CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on May 10, 2019, I caused the Second Amended Notice of

 Deposition of Plaintiff Alva Johnson to be served on all counsel of record by email at the

 following addresses:

 Janet Varnell                                    Hassan A. Zavareei
 Varnell & Warwick, PA                            Katherine M. Aizpuru
 P.O. Box 1870                                    Rebecca Azhdam
 Lady Lakes, FL 32158-1870                        Tycko & Zavareei LLP
 jvarnell@varnellandwarwick.com                   1828 L Street NW, Suite 1000
 Attorney for Plaintiff                           Washington, D.C. 20036
                                                  hzavareei@tzlegal.com
                                                  kaizpuru@tzlegal.com
                                                  razhdam@tzlegal.com
                                                  Attorney for Plaintiff


 F. Paul Bland                                    Jennifer Bennett
 Karla Gilbride                                   Public Justice, P.C.
 Public Justice, P.C.                             475 14th Street, Suite 610
 1620 L Street NW, Suite 630                      Oakland, CA 94612
 Washington, DC 20036                             jbennett@publicjustice.net
 pbland@publicjustice.net                         Attorney for Plaintiff
 kgilbride@publicjustice.net
 Attorney for Plaintiff


                                                                          By: /s/ Steven Frackman




                                                 3
Case 8:19-cv-00475-WFJ-SPF Document 41 Filed 05/24/19 Page 17 of 21 PageID 380




                     EXHIBIT D
        Case 8:19-cv-00475-WFJ-SPF Document 41 Filed 05/24/19 Page 18 of 21 PageID 381




From:                           Hassan Zavareei <hzavareei@tzlegal.com>
Sent:                           Friday, May 10, 2019 5:54 AM
To:                             Charles Harder
Cc:                             Katherine Aizpuru; Rebecca Azhdam; PBLAND@publicjustice.net; Jennifer Bennett; Karla
                                Gilbride; Janet Varnell; Melat Kiros; Matthew Lanahan; Dawn Siler-Nixon; Tracey Jaensch;
                                Ryan Stonerock; Henry Self; Steven Frackman
Subject:                        Re: Trump - Johnson; Draft CMR and M&C re Johnson Depo



Charles,

Absent some unexpected change in the status quo, Ms. Johnson will appear at her deposition. We do not intend
to argue that her deposition should not go forward because of your expected efforts to limit the proper scope of
the discovery. But we will not simply abandon our rights and waive all objections. I believe a motion to
compel—when we are willingly making our client available for her deposition—would be a waste of judicial
resources. In response to such a motion (absent some unforeseen change in the status quo), we would make it
clear that we intend to appear for the deposition, and there is no dispute for the court to resolve. In any event,
we will not agree to any stipulation abandoning and waiving our client’s rights.

With respect to the CMR, your objection appears to be to the structure of the form, which puts your contentions
to the back of the report and after ours. We do not believe our descriptions of the disputes are improper, and you
are free to edit your descriptions of the discovery disputes—or any other of your designated portions of the
CMR—as you see fit. This form is intentionally designed to allow each party control over their response to the
Court’s inquiries. If you really have such an objection to our citation to a couple of cases, you could simply so
state in your sections. If that is not enough for you, we will be forced to file separate CMRs. In my experience
that is frowned on by most courts, and signals that we are having difficulty cooperating. Based on the tone of
your emails and all of your accusations and misrepresentations, that may not be an incorrect inference. If you
want to do it that way, there is nothing I can do to stop you.

In any event, please advise how you wish to proceed. We intend to file before the close of business today. So
please either provide your revised sections before 4 p.m. Eastern today or advise that you will be filing a
separate CMR.

Warm regards,

Hassan



From: Charles Harder <charder@harderllp.com>
Date: Thursday, May 9, 2019 at 10:59 PM
To: Hassan Zavareei <hzavareei@tzlegal.com>
Cc: Kate <kaizpuru@tzlegal.com>, "razhdam@tzlegal.com" <razhdam@tzlegal.com>,
"PBLAND@publicjustice.net" <PBLAND@publicjustice.net>, Jennifer Bennett <JBennett@publicjustice.net>,
Karla Gilbride <KGilbride@publicjustice.net>, Janet Varnel <jvarnell@varnellandwarwick.com>, Melat Kiros
<mkiros@tzlegal.com>, Matthew Lanahan <mlanahan@tzlegal.com>, Dawn Siler-Nixon <DSiler-
Nixon@fordharrison.com>, Tracey Jaensch <TJAENSCH@fordharrison.com>, Ryan Stonerock

                                                          1
     Case 8:19-cv-00475-WFJ-SPF Document 41 Filed 05/24/19 Page 19 of 21 PageID 382
<RStonerock@harderllp.com>, Henry Self <hself@harderllp.com>, Steven Frackman
<sfrackman@harderllp.com>
Subject: Trump - Johnson; Draft CMR and M&C re Johnson Depo

Dear Mr. Zavareei and Counsel:

Regarding the deposition of Alva Johnson, you have told me several times in the past week that she
would not appear for deposition unless certain conditions are met with regard to other discovery
issues. When we spoke this morning, you confirmed that she and her counsel are available on July 8
in Washington DC, but that you still were still reserving the right to object to the deposition going
forward on that date, and you stated that you might bring a motion for protective order to prevent it
from proceeding on that date. I told you that we needed confirmation that her deposition would, in
fact, proceed on July 8, or we would need to file a motion to compel her deposition on that date, to
resolve your various objections over this past week.

Your email below states that you “intend” to proceed with her deposition on July 8, but remains silent
on whether or not you are continuing to reservation objections and possible motion for protective
order to prevent the deposition from going forward on that date. Please let me know if you will
stipulate, in a filing with the court, that Ms. Johnson will appear for deposition on July 8 in
Washington DC, and waive all objections to the date, time and location and will not file a motion for
protective order to prevent the deposition from going forward on that date, time and location. In light
of your prior statements this morning and this past week, we will need a filed stipulation to avoid the
necessity of our motion to compel. Please let me know on Friday morning.

With regarding to your edits to the CMR, we object to them and find them improper. They read like a
discovery motion with extensive arguments and citations to case law. This is not proper content for a
CMR. Motion practice should be saved for a motion, including arguments and case law. Even if this
were proper for a CMR (which it isn’t), my side would need additional business days to add our
counter-arguments and research and cite to case law supporting same.

Instead, we propose that the arguments and law be removed and saved for motion practice, and the
CMR provide a concise summary, without argument or mischaracterizations, of the different issues in
the case and whether there is opposition, for example: “In discovery, Plaintiff intends to seek [X],
Defendants intend to oppose; Defendants intend to seek [Y], Plaintiff intends to oppose [etc] … The
parties will meet and confer and file any necessary discovery motions at the appropriate time.”

The CMR also should be written in a way that is neutral and balanced. By contrast, the document you
sent us today is one-sided, mischaracterizes Defendants’ positions, argues extensively, with case law,
why you feel we are wrong, and relegates our position to the very end of the document. This format
and content are suited for motion practice, not a CMR.

Tomorrow morning I would like to revise the document so that it is neutral, balanced, removes
arguments and case law, and simply informs the Court the status of the various issues being
considered and discussed. Please let me know if this is acceptable to you, because I would not want to
spend hours of my time reworking the document only to have you reject this approach. Please let me
know on Friday morning. Thank you.

Sincerely,

Charles Harder


                                                   2
        Case 8:19-cv-00475-WFJ-SPF Document 41 Filed 05/24/19 Page 20 of 21 PageID 383

                        CHARLES J. HARDER
                        HARDER LLP
                        132 S. RODEO DRIVE, FOURTH FLOOR
                        BEVERLY HILLS CA 90212
                        TEL (424) 203-1600
                        CHARDER@HARDERLLP.COM
                        WWW.HARDERLLP.COM




Confidentiality Notice: The information contained in this email and any attachments to it is intended only for the use of
the intended recipient and may be confidential and/or privileged. If any recipient of this communication is not the
intended recipient, the unauthorized use, disclosure or copying of this email and any accompanying attachments or
other information contained herein is strictly prohibited, and may be unlawful. If you have received this communication
in error, please immediately notify the sender by return email, destroy this email and any and all copies thereof
(including any attachments) without reading them or saving them in any manner. Thank you.



From: Hassan Zavareei [mailto:hzavareei@tzlegal.com]
Sent: Thursday, May 09, 2019 3:02 PM
To: Charles Harder
Cc: Katherine Aizpuru; Rebecca Azhdam; PBLAND@publicjustice.net; Jennifer Bennett; Karla Gilbride; Dawn Siler-Nixon;
Tracey Jaensch; Ryan Stonerock; Henry Self; Steven Frackman; Janet Varnell; Melat Kiros; Matthew Lanahan
Subject: Re: Trump - Johnson; Meet and Confer re Mtn to Certify Collective Action

Charles,

I have attached a revised draft CMR. Because there were many revisions, I have attached a clean version and a
redline. I have taken out our discussion of the disputes that we have resolved, including the deposition of Alva
Johnson, which we intend to proceed with on July 8, 2019. I also moved your objections to our discovery to the
appropriate portion of the CMR, which is in response to Question 6. You may want to reformulate these to match
the numeric identification of the issues we set forth in our description of the outstanding discovery disputes.

I also wanted to confirm our conversation regarding the deposition dates I asked for. With respect to Defendant
Trump, you have stated that you will not provide us with a date. Therefore we will notice a date unilaterally, with
the understanding that the date and location are subject to modification pursuant to further meet and confer
and/or motions practice. With respect to the third-party witnesses, we will wait until Monday to serve subpoenas
to allow you an opportunity to offer the witnesses to accept service of the subpoenas. We believe that would be in
the best interests of those witnesses—all of whom previously or currently have close contacts with the Defendants.

Best,

Hassan



From: Charles Harder <charder@harderllp.com>
Date: Wednesday, May 8, 2019 at 7:19 PM
To: Hassan Zavareei <hzavareei@tzlegal.com>
Cc: Kate <kaizpuru@tzlegal.com>, "razhdam@tzlegal.com" <razhdam@tzlegal.com>,
"PBLAND@publicjustice.net" <PBLAND@publicjustice.net>, Jennifer Bennett <JBennett@publicjustice.net>,
Karla Gilbride <KGilbride@publicjustice.net>, Dawn Siler-Nixon <DSiler-Nixon@fordharrison.com>, Tracey
Jaensch <TJAENSCH@fordharrison.com>, Ryan Stonerock <RStonerock@harderllp.com>, Henry Self

                                                            3
      Case 8:19-cv-00475-WFJ-SPF Document 41 Filed 05/24/19 Page 21 of 21 PageID 384
<hself@harderllp.com>, Steven Frackman <sfrackman@harderllp.com>, Janet Varnel
<jvarnell@varnellandwarwick.com>, Melat Kiros <mkiros@tzlegal.com>, Matthew Lanahan
<mlanahan@tzlegal.com>
Subject: Trump - Johnson; Meet and Confer re Mtn to Certify Collective Action

Hassan: We can do a m&c call tomorrow at 12 noon ET. Let us know if that will work for you and if
you want to circulate a call in number. Thanks.



                        CHARLES J. HARDER
                        HARDER LLP
                        132 S. RODEO DRIVE, FOURTH FLOOR
                        BEVERLY HILLS CA 90212
                        TEL (424) 203-1600
                        CHARDER@HARDERLLP.COM
                        WWW.HARDERLLP.COM




Confidentiality Notice: The information contained in this email and any attachments to it is intended only for the use of
the intended recipient and may be confidential and/or privileged. If any recipient of this communication is not the
intended recipient, the unauthorized use, disclosure or copying of this email and any accompanying attachments or
other information contained herein is strictly prohibited, and may be unlawful. If you have received this communication
in error, please immediately notify the sender by return email, destroy this email and any and all copies thereof
(including any attachments) without reading them or saving them in any manner. Thank you.




                                                            4
